per curiam:

Examinados los autos y estudiadas las cuestiones que plantean las partes en sus alegatos, este Tribunal es de opinión que debe modificarse la sentencia objeto de este recurso de apelación eliminando de la misma (1) la declaración de que Carmen, Nemesio, José Antonio, Ismael, Elba Lydia, Wilson y Edwin Márquez tienen derecho a una participación hereditaria en los bienes relictos al fallecer su padre Bonifacio Avilés Pérez, y (2) la concesión de honora-rios de abogado en la suma de $1,000.
 De acuerdo con la see. 2 de la Ley núm. 229 de mayo 12 de 1942, según enmendada, 31 L.P.R.A. sec. 502, *989los hijos nacidos fuera de matrimonio antes de la fecha de vigencia de la referida ley que no fueren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. Véanse Cruz v. Andrini, 66 D.P.R. 124 (1946); Fernández v. Sucn. Fernández, 66 D.P.R. 881 (1947); Montañez v. Rodríguez, 67 D.P.R. 214 (1947) y Vargas v. Jusino, 71 D.P.R. 389 (1950). La herencia es una consecuencia de la filiación, y aunque el art. 1 de la Ley núm. 17 de agosto 20 de 1952 dispone que “todos los hijos tienen respecto a sus padres y a los bienes relictos por éstos, los mismos dere-chos que corresponden a los hijos legítimos”, dicha disposi-ción de ley se aprobó únicamente con el propósito de poner en vigor las disposiciones de la Sección 1 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rieo que dispone lo siguiente: “La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sis-tema de instrucción pública encarnarán estos principios de esencial igualdad humana.” En el Informe de la Comisión de la Carta de Derechos y en los debates de la Convención Constituyente se aclaró fuera de toda duda que “a los fines de herencias y propiedades las modificaciones resultantes de esta sección (aludiendo a la referida sección Ira de la Carta de Derechos) no deberán ser retroactivas a nacimien-tos ocurridos antes de su vigencia”. Véase Diario de Sesio-nes, Procedimientos y Debates de la Convención Constitu-yente de Puerto Rico, pág. 520-525.
En el caso de autos todos los demandantes nacieron con anterioridad al año 1941 cuando su padre Bonifacio Avilés Pérez era casado con Doña Josefa Cruz Barreto. Por tanto. *990•es obvio que sólo pueden considerarse hijos naturales a los •efectos de llevar el apellido de su padre, ya que en ningún momento fueron reconocidos por acción voluntaria de éste ni tampoco por la de las personas con derecho a la herencia de Bonifacio Avilés • Pérez.

Así modificada, deberá confirmarse la sentencia apelada.

El Juez Asociado Sr. Negrón Fernández no intervino.